United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.K., Appellant
and
DEPARTMENT OF THE ARMY, ILLINOIS
NATIONAL GUARD, YOUTH CHALLENGE
PROGRAM, Springfield, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-615
Issued: August 5, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 26, 2007 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated November 19, 2007 that denied his claim for a
traumatic injury alleged to have occurred on September 28, 2007. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant has met his burden of proof to establish his eligibility for
benefits under the Federal Employees’ Compensation Act.

FACTUAL HISTORY
On October 4, 2007 appellant, then 16 years old, filed a traumatic injury claim alleging
that he was injured in an altercation in a parking lot of a gym on September 29, 2007.1 While not
containing any further detail of the alleged injury, the form also reflected that appellant’s
employer was the Illinois National Guard, Lincoln’s Challenge Academy and also listed the
“Department of the Army, TAG-IL” as the employing establishment.2 The claim form stated
that appellant was a cadet, Grade 2, Step 1, at the time the form was filed.
The case record contains several notes and a bill from Carle Foundation Physician
Services. The unsigned Carle Foundation Hospital report of an emergency department visit on
September 29, 2007 notes an “[o]pen wound of face, unspecified site, without mention of
complication.” The record also contains a Carle Clinic medical note, electronically signed by
Ginny Brown, N.P.C. on October 5, 2007 but dated October 4, 2007. The note indicates the
removal of sutures from appellant’s left upper lip, that the laceration was healing well and that
appellant was released without restrictions. By way of history, the note recites that appellant was
injured on September 28, 2007 when he was hit in the face by a classmate. Appellant had visited
the emergency room where three sutures were placed in his lip.
By letter dated October 17, 2007, the Office requested additional information which
asked for additional medical information and also asked “Was your injury caused by your own
misconduct or your intent to injure yourself or other(s)?” The note of October 4, 2007 was
received by the Office October 23, 2007 and the emergency visit note was received
November 23, 2007.3 By decision dated November 19, 2007, the Office accepted that the
claimed events occurred, but denied the claim because the medical evidence failed to provide a
diagnosis which could be connected with the event.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Federal Employees’
Compensation Act, that the claim was timely filed within the applicable time limitation period of
1

Compare J.M., Docket 07-2382 (issued June 9, 2008) (the facts are similar, in that, appellant alleged assault
while enrolled as a cadet in the Youth Challenge Program). The Office affirmed on insufficient medical evidence
with no discussion of employment status or fact of injury.
2

The National Guard Youth Challenge Program provides services for at-risk youth age 16 to 18 in a disciplined
residential setting to help them improve their academic performance and gain positive values. There is no
expectation that cadets will join the military although while in the program there is a component of community
service. The program is now funded by State and Department of Defense sources. It was established by section
1091 of the National Defense Authorization Act for 1993. The Office regards cadets as civil employees for
purposes of the Federal Employees’ Compensation Act similar in status to Job Corps enrollees.
3

The unsigned emergency room report was not received by the Office until after the denial of the claim and is
therefore not evidence before the Board. The Board may consider only evidence of record on the date of the
decision appealed and may not consider “new evidence” submitted after the Office decision. Ricky Greenwood, 57
ECAB 462 (2006); Sandra D. Pruitt, 57 ECAB 441 (2005).

2

the Federal Employees’ Compensation Act, that an injury was sustained in the performance of
duty as alleged and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury. These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated upon a traumatic
injury or an occupational disease.4 These essential elements must be established by the weight of
the evidence.5
Appellant alleges a traumatic injury arising out of a fight or assault. To determine
whether a federal employee has sustained a traumatic injury in the performance of duty it must
first be determined whether a “fact of injury” has been established. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged. Second, the employee must submit
sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.6 Larson, in addressing assaults, notes that, when
it is clear that the origin of the assault is purely private and personal and the employment
contributed nothing to the episode, whether by engendering or exacerbating the quarrel or
facilitating the assault, the assault should be held noncompensable. An assault, to be
compensable, must either arise in the course of employment, or if it does not, must be directed at
the employee because of his employment.7 Generally, the Board has held that personal disputes
between coworkers are not compensable if they arise outside the scope of employment.8
ANALYSIS
Appellant must establish all the elements of his claim in order to prevail. Before the
medical evidence submitted can be considered, he must prove his employment, the time, place
and manner of injury, a resulting personal injury and that his injury arose in the performance of
his duty. Appellant failed to adequately describe the circumstances of his injury although the
Office requested this information in the letter dated October 17, 2007. It is not disputed that
appellant suffered a cut lip and required medical care. Assuming that he was injured in an
altercation, the Office must determine whether such occurrence was related to any factor of
employment. Appellant must offer evidence to establish a connection between the altercation
and his employment. However, there is no statement or other information in the file to explain
exactly what happened or why, and the Office did not have any evidence upon which to base a
conclusion that the events alleged in the claim occurred in the performance of duty.

4

David P. Sawchuk, 57 ECAB 316 (2006); Alvin V. Gadd, 57 ECAB 172 (2005); Elizabeth H. Kramm
(Leonard O. Kramm), 57 ECAB 117 (2005).
5

Michael S. Mina, 57 ECAB 379 (2006); Amelia S. Jefferson, 57 ECAB 183 (2005).

6

Willie J. Clements, Jr., 43 ECAB 244 (1991).

7

Bruce Wright, 43 ECAB 284 (1991).

8

George A. Rodriguez, 57 ECAB 224 (2005).

3

Until appellant offers evidence to prove the fact of injury, its time, place and manner and
that the injury was causally related to his federal employment, the Office need not proceed to
evaluate the medical evidence in the file.
CONCLUSION
The Board finds that appellant has not established an event in the performance of duty.
Appellant failed to establish those primary facts which would allow for an evaluation of the
medical evidence.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 19, 2007 is affirmed as modified.
Issued: August 5, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

